Case: 20-10549   Date Filed: 06/23/2020   Page: 1 of 5



                                                          [DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-10549
                         Non-Argument Calendar
                       ________________________

                   D.C. Docket No. 2:19-cv-01310-ACA


OLIN DALE HULSEY,

                                                      Plaintiff-Appellant,

                                  versus

STATE OF ALABAMA,
STATE OF FLORIDA,
DEPARTMENT OF VETERANS AFFAIRS,
BIRMINGHAM, CITY OF,
CITY OF BIRMINGHAM POLICE DEPARTMENT,

                                                      Defendants-Appellees.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                       ________________________
                              (June 23, 2020)

Before BRANCH, GRANT and LUCK, Circuit Judges.

PER CURIAM:
               Case: 20-10549     Date Filed: 06/23/2020    Page: 2 of 5



      Olin Dale Hulsey, proceeding pro se, appeals the district court’s dismissal

without prejudice of his civil rights complaint for failure to prosecute.         The

Department of Veterans Affairs (“the VA”) has moved to dismiss Hulsey’s appeal

for lack of jurisdiction or, in the alternative, to summarily affirm.

                                           I.

      The motion to dismiss the appeal for lack of jurisdiction filed by the VA is

DENIED. Although the failure to serve a defendant with process impacts a district

court’s ability to adjudicate the complaint against that defendant, it does not deprive

us of appellate jurisdiction to review Hulsey’s appeal from the dismissal of his

complaint. See Fed. R. Civ. P. 4(m) (providing that, if a defendant is not served

within 90 days of the filing of the complaint, the district court must dismiss the case

against that defendant without prejudice); Hemispherx Biopharma, Inc. v.

Johannesburg Consol. Invs., 553 F.3d 1351, 1360 (11th Cir. 2008) (“Service of

process is a jurisdictional requirement: a court lacks jurisdiction over the person of

a defendant when that defendant has not been served.” (quotation marks omitted)).

Hulsey timely appealed from the final order dismissing his case, and we have

jurisdiction to review his appeal. See 28 U.S.C. §§ 1291, 2107(b); Fed. R. App. P.

4(a)(1)(B); Justice v. United States, 6 F.3d 1474, 1481 (11th Cir. 1993) (stating that

an involuntary dismissal without prejudice is generally a final order for purposes of

appeal).


                                           2
               Case: 20-10549     Date Filed: 06/23/2020     Page: 3 of 5



                                           II.

      Summary disposition is appropriate either where time is of the essence, such

as “situations where important public policy issues are involved or those where

rights delayed are rights denied,” or where “the position of one of the parties is

clearly right as a matter of law so that there can be no substantial question as to the

outcome of the case, or where, as is more frequently the case, the appeal is

frivolous.” Groendyke Transp., Inc. v. Davis, 406 F.2d 1158, 1162 (5th Cir. 1969). 1

We review the dismissal of a complaint for failure to prosecute for abuse of

discretion. Betty K Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir.

2005).

      Pro se pleadings are held to a less stringent standard than counseled pleadings

and, therefore, are liberally construed. Tannenbaum v. United States, 148 F.3d 1262,

1263 (11th Cir. 1998). Nevertheless, pro se litigants are still required to conform to

procedural rules. Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007). The

district court is not required to “rewrite an otherwise deficient pleading in order to

sustain an action.” Campbell v. Air Jam. Ltd., 760 F.3d 1165, 1168-69 (11th Cir.

2014).




      1
        We are bound by cases decided by the former Fifth Circuit before October 1, 1981.
Bonner v. City of Pritchard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc).
                                           3
               Case: 20-10549      Date Filed: 06/23/2020    Page: 4 of 5



      “When an appellant fails to challenge properly on appeal one of the grounds

on which the district court based its judgment, he is deemed to have abandoned any

challenge of that ground, and it follows that the judgment is due to be affirmed.”

Sapuppo v. Allstate Floridian Ins. Co., 739 F.3d 678, 680 (11th Cir. 2014). For an

argument to be sufficiently briefed on appeal, the argument must include the

appellant’s “contentions and the reasons for them, with citations to the authorities

and parts of the record on which the appellant relies.” Fed. R. App. P. 28(a)(8)(A).

      We grant the VA’s motion for summary affirmance because there is no

substantial question that Hulsey has abandoned any challenge to the district court’s

dismissal of his complaint by failing to raise any argument to that effect on appeal.

See Groendyke Transp., Inc., 406 F.3d at 1162. Even liberally construed, Hulsey

reiterates only the merits of his claims, in addition to discussing facts that are outside

the scope of those claims, without even a mention of the district court’s dismissal

order. See Tannenbaum, 148 F.3d at 1263; see also Fed. R. App. P. 28(a)(8)(A).

      Additionally, we note that the remaining appellees neither joined the motion

for summary affirmance nor filed appellate briefs in our Court. However, because

the district court dismissed the complaint against all the appellees for failure to

prosecute, the VA’s motion for summary affirmance has necessarily brought the

entirety of the judgment before us for review. Moreover, the time for the appellees

to file response briefs has lapsed. Thus, because the matter is ripe for review as to


                                            4
               Case: 20-10549      Date Filed: 06/23/2020     Page: 5 of 5



all the appellees and our analysis for each is the same, we affirm the district court’s

judgment in its entirety at this time, in the interest of judicial efficiency.

      Thus, as there is no substantial question as to the outcome of the case and the

VA’s position is correct as a matter of law, the VA’s motion for summary affirmance

is GRANTED. See Groendyke Transp., Inc., 406 F.2d at 1162. Additionally,

because the VA’s position is also correct as to the remaining appellees and the entire

judgment is ripe for review, we AFFIRM the district court’s dismissal of Hulsey’s

complaint as to all the appellees. The VA’s motion to stay the briefing schedule is

DENIED AS MOOT.




                                            5